DETAILED ACTION
Claims 27, 29-30, and 44-59 are pending in this application. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendment dated February 9, 2022 has been entered.  Claims 27 and 59 have been amended. Claim 28 has been canceled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 27, 29-30, and 44-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 27, 29-30, and 44-59, under Step 2A claims 27, 29-30, and 44-59 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 27 as representative, claim 27 recites: An apparatus configured to facilitate online transactions on behalf of a user, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, when executed by the at least one processor, cause the apparatus to: receive, from a consumer device, purchase information, the purchase information comprising one or more merchandise transaction data items, a merchant identifier associated with each of the one or more merchandise transaction data items, and user profile information, the user profile information comprising one or more profile components; receive a request to complete one or more   

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to facilitate transactions. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 27 recites additional elements, including at least one processor, at least one memory, a remotely-located network server, and a consumer device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 27 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 27 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 27 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 29-30 and 44-59 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 27. Thus, each of claims 29-30 and 44-59 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 

Lastly, under step 2B, dependent claims 29-30 and 44-59 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 27, 29-30, and 44-59 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Allowable Subject Matter over the Prior Art
Topalov et al., US PG Pub 2005/0028082 A1, teaches reverse mapping method and apparatus for form filling. Topalov teaches receiving purchase information and receiving a request to complete electronic forms but does not teach a first programmatic agent associated with a first merchant identifier or programmatically mapping one or more profile components.
Murthy et al., US PG Pub 2009/0204881 A1, teaches knowledge-based filling and verification of complex forms but does not teach programmatically mapping one or more profile components to execute a purchase transaction on behalf of the users.
Grey et al., US PG Pub 2002/0174023 A1, teaches conducting multiple transactions but does not teach a first programmatic agent associated with a first merchant identifier from an agent library, the first programmatic agent configured to programmatically map one or more profile components to one or more data entry fields in a first electronic form.
Non-patent literature Zhang, Jia, et al. "A service-oriented multimedia componentization model." International Journal of Web Services Research (IJWSR) 2.1 (2005): 54-76, teaches a programmable web application for mapping profile components but does not teach executing a purchase transaction on behalf of the users or a first merchant identifier from an agent library.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. In regards to applicant’s argument that the claims do not recite a judicial exception (Remarks pp. 11-13), the examiner disagrees. The claims clearly recite an abstract idea as discussed in the rejection, and the majority of the claim language is directed to the abstract idea as shown by the very few additional elements identified in the rejection. Applicant has not identified any further additional elements.
In response to applicant’s argument that the abstract idea recited in the claims is integrated into a practical application (Remarks pp. 13-17), the examiner disagrees. Applicant argues that the additional elements reflect a particular inventive technology for improving the performance of interactions with a third-party server, however the only additional elements recited are a processor, a memory, a server, and a consumer device.  These additional elements are recited at a high level of generality and it is not clear how their inclusion improves the performance of interactions with a third-party server.  Applicant appears to be relying on the abstract idea itself for support regarding the additional elements.
In response to applicant’s argument that the claims recite significantly more than the abstract idea (Remarks pp. 17-18), the examiner disagrees. Applicant argues that because the claims are allowable over the art that they are necessarily significantly more than the abstract idea, however this is expressly not the case. The analysis under §101 is separate and distinct from the analysis under §§102 and 103.
The examiner recommends amending the claims to recite more additional elements, such as hardware found in figure 1A and ¶¶0030-0034 and 0068-0069, and integrating the hardware recitations into the specific steps they perform, respectively. For example, which piece of hardware receives the purchase information from the consumer device, which piece of hardware retrieves the agent from the agent library, which piece of hardware performs the mapping, etc.  Currently the claims are recited so that the processor and memory perform all these steps, which is a generic computer recited at a high level of generality. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625